DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 still fails to recite sufficient structural elements and the interconnection of those elements to positively position and define the first and second locking mechanisms so that an integral structural apparatus is defined which is able to function as claimed.  Upon further review and in view of applicant’s reply, the first locking mechanism is being viewed as the features of (48 / 52, 50 / 54) while the second locking mechanism is being viewed as the features (56, 58).  It is noted that one mating aspect of the first locking mechanism, i.e., the components (50 / 54), are actually part of the sidewall (20) and therefore not positively claimed features within the claim construct.  The specification describes in [0024] “a T-shaped flexible latch (48) that is held inside a latch slot (50) in a respective sidewall (20) is provided.  In the first tray position the ends (52) of the latch (48) are each engaged by a respective one of a pair of wedge shaped features (54) which are illustratively moulded into the sidewall (20) to form a first locking mechanism”.  As such, the metes and bounds of patent protection being sought is unascertainable since it is not known whether features which are essential to the operation of the first locking mechanism are actually part of the claimed invention, and thus the issue with sufficient structural elements not being positively set forth.  Since both the first and second locking mechanisms are linked to the elongate like member, a clarity deficiency in one mechanism indirectly affects the other mechanism.  The examiner would like to again point out that the first elongate rail (42) is a static or stationary rail (note disclosure and figures 3 & 6A) that is fixed to the sidewall (20).  As such, it is not understood how the first elongate rail (42) is “slideably mounted to said elongate link member for movement relative to the elongate link member” [claim 1] or how the first locking member releasably secures “the first elongate rail to said elongate link member” [claim 1].  The examiner’s position would be that the elongate link member should be defined, for movement purposes, relative to the stationary first elongate rail.  Additionally, clarity is lacking relative to the phase “movement of said first elongate rail into said first position disengages said second locking mechanism” [claim 1] due to the above mentioned stationary / fixed condition of the first elongate rail.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang [US 2008/0018214].  As best understood in view of the 112(b) rejections above, Huang teaches of a slider (fig. 1) comprising: an elongate link member (20); a first elongate rail (10) slideably mounted to the elongate link member for movement relative to the elongate link member between a first position and a second position; a second elongate rail (30) slideably mounted to the elongate link member for movement relative to the elongate link member between a third position and a fourth position; and a first locking mechanism (22, 12) for releasably securing the first elongate rail to the elongate link member in the first position and a second mechanism locking (32, 24) for releasably securing the second elongate rail to the elongate link member in the third position; wherein movement of the second elongate rail into the third position disengages the first locking mechanism thereby releasing the first elongate rail from the first position and the elongate link member for movement towards the second position and engages the second locking mechanism thereby releasably securing the second elongate rail in the third position to the elongate link member and wherein movement of the first elongate rail into the first position (in as much as applicant’s first elongate rail performs this function) disengages the second locking mechanism thereby releasing the second elongate rail from the third position and the elongate link member for movement towards the fourth position and engages the first locking mechanism thereby releasably securing the first elongate rail in the first position to the elongate link member.  As to Claim 2, the first locking mechanism comprises a latch (22) on the elongate link member held within a slot (viewed as the slot in front of feature (12) – fig. 3) on the first elongate rail and further wherein sliding the second elongate rail into the third position forces the latch out of the slot thereby releasing the first elongate rail from the first position.  As to Claim 3, the second locking mechanism comprises a friction fit (components in contact with each other) between elongate link member and the second elongate rail when the second elongate rail is in the third position.  As to Claim 4, the second elongate rail slides from the third position towards the fourth position, the friction fit between the elongate link member and the second elongate rail is disengaged.

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.  The position is put forth that the clarity of claim 1 is such that it renders the application of prior art tenuous at best.  A more definitive prior art mapping cannot be applied until the clarity of the subject matter is rectified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure – see the attached Form PTO-892 showing various slider assemblies within enclosure systems.
Applicant's amendment necessitated a revised mapping of the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
September 30, 2022

/James O Hansen/Primary Examiner, Art Unit 3637